PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,980,868
Issue Date: 20 Apr 2021
Application No. 16/486,425
Filing or 371(c) Date: 15 Aug 2019
Attorney Docket No. 01251-0001-00US


:
:	DECISION ON PETITION
:
:
:



This is a decision on Patentee’s request for reconsideration pursuant to 37 C.F.R. § 1.705(b) filed June 11, 2021, requesting that the Office adjust the patent term adjustment from 1 day to 71 days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by 71 days is GRANTED.

The Office acknowledges the receipt of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.    Patentee has indicated on the second page of this petition that this patent is not subject to a terminal disclaimer.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 71 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3225.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction



								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	10,980,868 B2 
		DATED            :     Apr. 20, 2021				DRAFT
		INVENTOR(S) :     Lubenau  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 1 day

      Delete the phrase “by 1 day” and insert – by 71 days --